Citation Nr: 0710748	
Decision Date: 04/12/07    Archive Date: 04/25/07	

DOCKET NO.  04-29 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for asthma, currently 
evaluated at 30 percent.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

The veteran had active service from March 1980 to March 1983 
and from October 1990 to June 1991.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  After 
the veteran's case was transferred to the Board for appellate 
review she submitted additional private and VA medical 
records along with a statement indicating that her asthma had 
increased in severity.  These records show that the veteran 
had apparently been seen at a private emergency room for 
treatment of her asthma and had been prescribed medication.  
This evidence was received without a waiver of the veteran's 
right to have this evidence considered as an initial matter 
by the RO.  See 38 C.F.R. §19.9 (a)(b)(3).  Therefore, this 
additional evidence must be considered by the RO before 
further appellate review.

In addition, the evidence submitted by the appellant would 
tend to support her contention that her disability had 
increased in severity.  For example, the evidence tends to 
demonstrate that the veteran was seen in an emergency room 
for treatment of her asthma and was prescribed an inhaled 
cortisone like medicine.  Under the circumstances, an 
additional VA examination is necessary in order to more 
clearly delineate the veteran's need for treatment, and more 
specifically whether she requires monthly visits to a 
physician for required care of exacerbations of her asthma or 
intermittent (at least 3 times per year) courses of systemic 
(oral or parenteral) corticosteroids.


Lastly, the veteran does not appear to have been provided 
notice consistent with 38 U.S.C.A. §5103 (a) and 38 C.F.R. 
§3.159 (b) in connection with her claim for an increased 
evaluation for her asthma.  Since the United States Court of 
Appeals for Veterans Claims (Court) has strictly construed 
the VA's obligation to provide such notice, this matter 
should be addressed prior to final appellate review.

This case is being returned to the RO via the Appeals 
Management Center in Washington, DC, and the veteran will be 
notified when further action on her part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. §5103 (a) and 38 C.F.R. §3.159 
(b) in connection with her claim for an 
increased evaluation for asthma.

2.  The RO should contact the veteran to 
ascertain whether she has required recent 
treatment for her asthma.  If the veteran 
identifies such treatment, the RO should 
obtain and associate those records with 
he claims file.

3.  The veteran should be afforded an 
examination of her asthma to ascertain 
the severity and manifestations of that 
disability.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, but should include 
pulmonary function testing.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
and following the examination and review 
specify whether the veteran's asthma 
requires at least monthly visits to a 
physician for required care for 
exacerbations of her asthma or 
intermittent (at least 3 times per year) 
courses of systemic (oral or parenteral) 
corticosteroids.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history(,)"  38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, including that 
evidence forwarded directly to the Board.  
If the benefit sought is not granted, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, even favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



